Citation Nr: 0701907	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from December 1941 to May 1942 with 
the Philippine Commonwealth Army; October 1942 to May 1945 
with the Recognized Guerrillas; and from May 1945 to January 
1946 with the Regular Philippine Army.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2003 rating decision of the Manila Regional Office 
(RO).  

In July 2005, the appellant asked to be provided with the 
appropriate form to seek representation (from the Disabled 
American Veterans (DAV)).  In a December 2005 letter, the 
Board informed her that if she wanted to be represented by 
DAV, or any other veterans service organization, she had to 
complete the enclosed VA Form 21-22.  She was afforded 60 
days to respond, and advised that if she did not respond the 
Board would assume that she did not desire representation.  
She has not responded with a completed VA Form 21-22. 


FINDINGS OF FACT

1.  The veteran died in May 2003; the certified cause of his 
death was respiratory arrest secondary to community acquired 
pneumonia and pulmonary tuberculosis (PTB)

2.  At the time of the veteran's death, his sole service 
connected disability was residuals of a right forearm shell 
wound fragment, rated 10 percent.

3.  Pneumonia and PTB were not manifested in service; PTB was 
not manifested within three years of the veteran's discharge 
from active service; and the veteran's death-causing diseases 
are not shown to have been related to his service.

4.  The veteran's service connected disability, residuals of 
a right forearm shell fragment wound, is not shown to have 
contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Via a September 2003 letter, the appellant was advised of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
medical evidence pertinent to her claim.  Although complete 
VCAA notice was not provided to the appellant prior to the 
initial adjudication in this matter, she has had ample 
opportunity to participate in the adjudicatory process and to 
supplement the record, and the claim was thereafter 
readjudicated.  See March 2005 statement of the case (SOC) 
and May 2005 supplemental SOC.  The claimant is not 
prejudiced by any notice timing deficiency.  

The veteran's service records are associated with his claims 
file, and the report of his terminal hospitalization has been 
secured.  The appellant has not identified any pertinent 
records that remain outstanding (she stated in a May 2005 
letter that she had no further evidence to submit).  VA's 
duty to assist is met.

II.	Factual Background

The veteran died in May 2003.  The certified cause of his 
death was respiratory arrest secondary to community acquired 
pneumonia and pulmonary tuberculosis (PTB).  No other 
significant conditions contributing to the cause of death 
were identified.

The veteran's service records include a processing affidavit 
dated in January 1946 wherein the veteran notes that he did 
not have any illnesses or wounds related to service.

Postservice records include a December 1958 Chest X-ray which 
shows clear lungs bilaterally except for an elongated shadow 
of questionable significance in left midlung.  The conclusion 
was probable pulmonary scarring, left midlung.  An August 
1969 Chest X-ray which reveals irregular patchy density in 
the left midlung field, probable pneumonitis.  The impression 
was left midlung pneumonitis.  An August 1970 Chest X-ray 
reveals complete resolution of the left midlung pneumonitis, 
with pulmonary scarring, left midlung area.  A March 1996 
medical certificate by M.D.I., MD notes the veteran was 
confined and treated from March 20 - 25, 1996 for Cardio 
Vascular Heart Disease with concomitant, peripheral 
neuropathy secondary to shell fragment wound and PTB far 
advance bilaterally.  A March 1996 X-ray report shows an 
impression of PTB, moderately-advanced, bilateral (improved).

Dr. RST Memorial Hospital records show the veteran was 
hospitalized there from March 25, 2003 to March 30, 2003.  He 
was admitted with a chief complaint of cough (two weeks prior 
to admission he had a productive cough of thick greenish 
sputum).  A chest X-ray revealed PTB with pneumonia and 
atherosclerotic aorta.  The veteran was admitted again on May 
16, 2003 with a chief complaint of difficulty breathing.  He 
died two hours after admission.

In her April 2005 substantive appeal, the appellant argues 
that the veteran's service connected disability involved a 
vital organ, and therefore her claim should be granted.

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the primary cause.  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that a service-connected disability casually shared in 
producing death; rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c) (1).

38 C.F.R. § 3.312 (c)(4) provides that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
PTB, may be established on a presumptive basis if such 
diseases became manifested to a compensable degree within a 
specified time (three years for PTB) of discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's death certificate shows that the 
primary/immediate causes of his death was community acquired 
pneumonia and PTB.  No other condition contributing to his 
death was identified.  As pneumonia and PTB were not 
manifested in service (and PTB was not manifested in the 
initial three years following the veteran's service 
discharge), and as neither of these diseases is shown to have 
been related to the veteran's service, service connection for 
the cause of the veteran's death on the basis that the 
primary cause of death was service connected is not 
warranted.    

The appellant's theory of entitlement to the benefit sought 
is essentially that the veteran's service connected 
disability, residuals of a right forearm shell fragment 
wound, contributed to cause his death.  There is no competent 
evidence in the record that supports this theory.  The 
veteran's PTB and community acquired pneumonia were clearly 
an overwhelming primary cause of death.  The veteran's 
service connected residuals of right forearm shell fragment 
wound involved an extremity, not a vital organ (e.g., heart, 
brain, lungs, liver, kidney) as alleged.  Furthermore, there 
is no evidence that it was debilitating or progressive in 
nature.  Consequently, there is no basis for finding that it 
accelerated, or otherwise contributed to cause the veteran's 
death.  The appellant's own arguments in this matter are not 
competent evidence, as she is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the appellant's 
claim; hence, the reasonable doubt doctrine does not apply, 
and the claim must be denied.







ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


